Citation Nr: 0820335	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a compensable rating for scars of the left 
thigh, right leg, and first and fifth toe of the right foot, 
for accrued benefits purposes.

3.  Entitlement to payment of improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied entitlement to 
service connection for cause of the veteran's death and 
accrued benefits.  There is also an appeal of a March 2006 
decision that denied entitlement to death pension.

This case has been advanced on the Board's docket.

The decision below addresses the appellant's claims for 
accrued benefits and improved death pension.  The claim of 
service connection for cause of the veteran's death is 
addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran served during World War II.

2.  The veteran's service-connected scars of the left thigh 
and right leg had been superficial, healed, nontender, 
nonadherent, and asymptomatic.  More disabling manifestations 
were not shown.

3.  For the year following the veteran's death, the 
appellant's income exceeded the maximum annual pension rate 
for improved death pension benefits for a surviving spouse 
with no dependents.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected scars of the left thigh and right leg, for accrued 
benefits purposes, were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805 (2002).

2.  The income requirements for entitlement to improved death 
pension benefits were not met.  38 U.S.C.A. §§ 1503, 1541 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 
3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for Dependency and 
Indemnity Compensation (DIC) claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Notice for DIC claims is to 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id. at 352-
53.

The Board finds that all notification and development action 
needed to render a decision as to the claims for accrued 
benefits and improved death pension benefits has been 
accomplished.  Through an August 2005 notice letter, the RO 
notified the appellant and her representative of the 
information and evidence needed to substantiate those claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
accrued benefits and improved death pension claims.  For 
accrued benefits purposes, only evidence contained, or 
constructively contained, in the claims file is for review.  
Here, the appropriate evidence is already associated with the 
claims file.  For the improved death pension claim, the 
appellant submitted her income and expenses information in 
September 2006.  No further information or evidence is 
required for that claim.



II. Analysis

Accrued Benefits

By an August 1947 rating decision, the veteran was awarded 
service connection for, among other things, multiple scars 
resulting from shrapnel fragment wounds.  The scars were 
located on the left thigh, right leg, right first toe, and 
right fifth toe.  In May 2002, the veteran filed a claim for 
an increased rating for his service-connected disabilities.  
The RO deferred a decision regarding an evaluation of the 
scars in a September 2002 rating decision.  On July [redacted], 2005, 
the veteran died.  At that time, the RO had yet to adjudicate 
the claim.  Thus, the veteran's increased rating claim was a 
pending claim at the time of his death.  See 38 C.F.R. 
§ 3.160(c) (2007).  Because the veteran's claim was not a 
finally adjudicated claim at the time of his death, an 
adjudication of the claim for accrued benefits purposes is 
appropriate.  See 38 C.F.R. § 3.1000 (2007); Taylor v. 
Nicholson, 21 Vet. App. 126, 127 (2007).

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The veteran's service-connected scars had been evaluated as 
noncompensably (zero percent) disabling.  There were several 
diagnostic codes that pertained to scarring under which the 
veteran's scars may have been potentially rated.  Under 
Diagnostic Code 7800, ratings were assigned from 10 percent 
to 80 percent for disfigurement of the head, face, or neck.  
Diagnostic Code 7801 allowed for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defined a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provided for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, 
a maximum 10 percent rating was warranted for unstable 
superficial scars.  A note, following the criteria, defined 
an unstable scar as one where, for any reason, there was 
frequent loss of covering of skin over the scar.  Diagnostic 
Code 7804 provided for a maximum rating of 10 percent for 
superficial scars that were painful on examination.  
According to a note following the diagnostic code, a 
superficial scar was one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7805, scars were to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118 (2005).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2007)).  Because this change took effect during the 
pendency of the veteran's claim, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected scars.  In evaluating the claim, 
the Board must determine whether the revised version would 
have been more favorable to the veteran.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran filed his claim for an increased rating in May 
2002.  Consequently, prior to August 30, 2002, the veteran's 
scars may be evaluated only under the previous criteria.  
From August 30, 2002, at least to the extent permissible for 
accrued rating benefits purposes, the veteran's scars may be 
evaluated under both the old and the new sets of criteria.

Under Diagnostic Code 7800 of the previous criteria, scars 
that were disfiguring to the head, face, or neck were 
evaluated as noncompensably disabling to 50 percent disabling 
depending on the severity of the disfigurement.  Diagnostic 
Code 7801 provided for a 10 percent rating, or higher, for 
scars that were the result of third degree burns depending on 
the area covered by the scar.  Under Diagnostic Code 7802, a 
maximum 10 percent rating was warranted for scars resulting 
from second degree burns that covered an area or areas 
approximating one square foot (.1 sq. m.).  Under Diagnostic 
Code 7803, a maximum 10 percent rating was warranted for 
superficial scars that were poorly nourished with repeated 
ulceration.  Under the previous version of Diagnostic 
Code 7804, a maximum 10 percent rating was warranted for 
superficial scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7805 of the previous criteria 
is identical to the revised criteria; that is, scars were to 
be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002).

A review of the evidence in the claims file at the time of 
the veteran's death, see 38 C.F.R. § 3.1000(d)(4), reveals 
that the only relevant medical evidence was an August 2002 VA 
examination report.  The veteran was afforded the examination 
primarily in order to address his then-pending claim of 
service connection for below-the-knee amputation of the right 
leg.  However, the examination report included some 
information regarding the right leg scar.

The VA examiner noted that the veteran underwent a below-the-
knee amputation of the right lower extremity in February 
2000.  Thus, the previously service-connected scars of the 
first and fifth toe of the right foot could no longer be 
evaluated.  Regarding the right leg scar, the examiner found 
a scar measuring 4cm. by 1cm. with a 1cm. depressed area over 
the left anterior aspect.  The scar is indicated in an 
accompanying color photograph.  The examiner did not provide 
any further information regarding the right leg scar, because 
the examination focused on the effects of the amputation.  
The left thigh scar was not addressed.

Because the VA examination was conducted on August 19, 2002, 
only the previous criteria would apply to the evidence 
contained within the report.  Based on the limited evidence 
contained in the examination report, a compensable rating was 
not warranted for the right leg scar.  The scar was clearly 
not of the head, face, or neck.  The scar was also not the 
result of a burn.  There was no indication that the scar was 
poorly nourished, that there was repeated ulceration, that 
the scar was tender or painful on objective demonstration, or 
that the scar caused limitation of function in the right 
lower extremity.  Therefore, the Board finds that the 
criteria for a compensable rating for a scar were not met 
under any of the potentially applicable diagnostic codes of 
the previous criteria.  See 38 C.F.R. § 4.118 (Diagnostic 
Codes 7800-7805) (2002).

Prior to his death, the veteran did not submit any statements 
regarding any impairment caused by his service-connected 
scars.  There was simply a lack of evidence in the file at 
the time of his death, especially regarding the left thigh 
scar.  In May 2005, the veteran was scheduled for a VA 
examination in connection with the claim, but he was unable 
to report for health reasons.

The Board notes that the veteran was previously examined in 
July 1949.  At that time, the examiner found a scar on the 
left thigh.  It measured 2in. by 1/4 in. and was healed, 
nontender, nonadherent, and asymptomatic.  The examiner also 
found a scar on the right upper leg.  It measured 1in. by 1/4 
in. and was also healed, nontender, nonadherent, and 
asymptomatic.  Other than the veteran's implicit allegation 
represented by his filing a claim, there was no evidence in 
the claims filed at the time of his death that indicated that 
his left thigh scar or right leg scars had become more 
disabling.  The criteria for a compensable rating under the 
previous or revised criteria were not met.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there was no 
showing that the veteran's scars reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis, for 
accrued benefits purposes.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there was no evidence showing that the 
disabilities resulted in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise rendered impractical the 
application of the regular schedular standards.  In fact, his 
disabilities were accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) were 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for scars of the left thigh, right 
leg, and first and fifth toe of the right foot, for accrued 
benefits purposes, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



Death Pension

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j).  Death pension is a 
benefit payable by VA to a veteran's surviving spouse of a 
veteran as the result of a veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2007).  Basic entitlement to death pension 
exists if the veteran: was a veteran of a period war who had 
qualifying wartime service or was a veteran of a period of 
war who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  Qualifying wartime service is that 
service specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. 
§ 3.3(a)(3) and means that the veteran served in the active 
military, naval or air service:  (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  

World War II is included in the qualifying periods of war.  
World War II is the period beginning on December 7, 1941, and 
ending on December 21, 1946.  38 U.S.C.A. § 101(8) (West 
2002); 38 C.F.R. § 3.2(d) (2007).  The veteran's service was 
during World War II.  Therefore, the appellant is the 
surviving spouse of a veteran who had qualifying wartime 
service.

Payments of death pension benefits are based on the surviving 
spouse's income.  Payments of these pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 
3.24 (2007).  In determining annual income, all payments of 
any kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2007).  Social 
Security Administration (SSA) benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Certain medical expenses may 
be excluded from a surviving spouse's income to the extent 
they were paid.  See 38 C.F.R. § 3.272(g).

The maximum annual pension rate (MAPR), specified in 
38 C.F.R. § 3.23, is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  See 38 C.F.R. § 3.21 (2007).  
The MAPR is the amount of annual income that the surviving 
spouse must not exceed in order to receive death pension 
payments.  It is adjusted from year to year and, at the time 
of receipt of the appellant's application for benefits, the 
MAPR for a surviving spouse with no children was $6,814.

Information received from the appellant and SSA reveals that 
the appellant was in receipt of SSA disability benefits in 
the monthly amount of $1237 at the time of her application.  
The appellant stated that she was also in receipt of the 
veteran's sheet metal workers pension in the monthly amount 
of $487.  She indicated that she had at least $38 of monthly 
income from interest and dividends.  Based on these figures, 
the appellant had an annual income of at least $21,144.

The appellant did not indicate that she had any medical 
expenses.  However, burial expenses may be excluded from 
income to the extent such burial expenses were not 
reimbursed.  See 38 C.F.R. § 3.272(h).  In this case, the 
appellant was granted benefits of $600 in burial benefits.  
The appellant indicated that she paid total burial expenses 
of $3576.  Thus, $2976 may be excluded from her income.  
Therefore, the veteran's countable annual income was at least 
$18,168.

Using the figures set forth above, none of which have been 
disputed by the appellant, her annualized countable income 
for death pension purposes exceeded $6814.00, which was the 
applicable MAPR at the time of her application.

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
receive improved death pension benefits.  In cases such as 
this, where the law is dispositive, a denial of the claim is 
in order because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appellant is free to 
reapply for death pension benefits at any future time.  
However, in support of any new claim, she must again 
accurately report her current income and any medical or other 
expenses that would be excluded from income.


ORDER

A compensable rating for scars of the left thigh, right leg, 
and first and fifth toe of the right foot, for accrued 
benefits purposes, is denied.

Entitlement to payment of improved death pension benefits is 
denied based on excessive income.


REMAND

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  A surviving spouse 
of a qualifying veteran who died of a service-connected 
disability is entitled to receive DIC benefits.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

According to his death certificate, the veteran died on July 
[redacted], 2005.  The death certificate lists hepatocellular 
carcinoma as the cause of death without any other listed 
conditions.  At the time of his death, the veteran was 
service connected for below-the-knee amputation of the right 
leg, evaluated as 60 percent disabling, and multiple scars 
resulting from shrapnel fragment wounds, evaluated as 
noncompensably disabling.

The appellant primarily contends that service connection for 
the cause of the veteran's death should be granted because 
the veteran's service-connected below-the-knee amputation of 
the right leg was a contributory cause of death.  
Specifically, she asserts that cancer was present in the bone 
and lymph nodes near the site of the amputation and may have 
metastasized to the liver.  

A review of the medical records reveals that the veteran 
carried a diagnosis of metastatic hepatocellular carcinoma in 
June 2005.  Records from P.A.S., M.D., contain MRI reports 
showing metastatic cancerous lesions in the area of the 
thoracic spine, lumbar spine, and right femur shaft.  The 
veteran also had a history of colon cancer that was 
apparently treated successfully in 1996.

Although medical records from Dr. P.A.S. were associated with 
the claims file, the appellant also identified Jefferson 
Memorial Hospital in Crystal City, Missouri, as a facility 
where the veteran was treated near the date of his death.  In 
fact, the physician that certified the death certificate 
worked at that facility.  Records from Jefferson Memorial 
were requested on one occasion by the RO, but they were 
ultimately not obtained.  The Board finds that additional 
development is warranted for this claim in order to attempt 
to obtain the records from that facility.  See 38 C.F.R. 
§ 3.159(c)(1).  This is so, because the records from 
Jefferson Memorial Hospital may be relevant to the 
appellant's claim.

The Board also finds that a VA medical opinion should be 
obtained in order to properly assess the appellant's cause of 
death claim.  Although the death certificate lists 
hepatocellular carcinoma as the only cause of death, there is 
an indication that cancer also existed near the area of the 
veteran's amputation.  The opinion should address the 
etiology of the veteran's hepatocellular carcinoma as well as 
whether the veteran's death was related to his service-
connected below-the-knee amputation of the right leg or in 
any other way related to his active military service.

In light of the remand, the appellant should be sent an 
updated VCAA letter.  It should notify the appellant of the 
information and evidence needed to substantiate a claim of 
service connection for the cause of the veteran's death in 
compliance with Hupp.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send an updated VCAA notice letter to 
the appellant and her representative.  
The letter should notify the appellant of 
the information and evidence necessary to 
substantiate a claim of service 
connection for the cause of the veteran's 
death.  See Hupp, 21 Vet. App. at 352-53.  
Provide the appellant with:  (1) a 
statement of the conditions for which the 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
the claim based on a condition not yet 
service-connected.  In the letter, 
request the appellant to identify or 
submit pertinent evidence in support of 
her claim not already of record, 
particularly including any relevant 
medical records near the time period of 
the veteran's death.  The appellant and 
her representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Request treatment records from 
Jefferson Memorial Hospital in Crystal 
City, Missouri, in accordance with 
38 C.F.R. § 3.159(c)(1).  Obtain a 
release from the appellant as necessary.

3.  After securing any additional 
records, forward the claims file to a 
physician for a medical opinion report.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated physician.  The physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected below-the-knee amputation of 
the right leg contributed substantially 
or materially to the cause of his death, 
or that there was a causal relationship 
between the amputation and the veteran's 
death.  Additionally, the physician 
should also provide an opinion as to 
whether the identified cause of the 
veteran's death (hepatocellular 
carcinoma) or any disease process leading 
to the veteran's death began in service 
or otherwise developed as a result of 
disease or injury coincident with 
military service.  The physician must 
provide the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate.

After the requested opinion report has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for the cause of the veteran's 
death.  If the benefit sought is not 
granted, furnish the appellant and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


